Fourth Court of Appeals
                                   San Antonio, Texas
                                           June 25, 2021

                                       No. 04-21-00028-CV

                          IN THE INTEREST OF N.M.B., A CHILD

                   From the 438th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2016-EM5-06049
                          Honorable Antonia Arteaga, Judge Presiding


                                          ORDER
        In the underlying cause, Appellant Channel Beverly filed a petition in intervention in a
suit affecting the parent-child relationship. On January 20, 2021, the trial court signed an order
dismissing her suit for lack of standing. On January 27, 2021, she filed a notice of appeal, stating
her intent to appeal from this order by the trial court. On March 30, 2021, we issued an order
explaining that the January 20, 2021 trial court order appeared to interlocutory because it did not
dispose of all pending parties and claims in the underlying suit. Thus, we ordered Appellant
Channel Beverly to show cause why this appeal should not be dismissed for lack of jurisdiction.
We suspended appellate deadlines pending our determination of jurisdiction.

        On April 15, 2021, Appellant Channel Beverly responded to our show cause order by
stating that “a hearing to enter a final order” was set for April 21, 2021. On May 21, 2021,
Appellant Shante Taylor filed a notice of appeal, stating her intent to appeal from the trial court’s
final order signed on April 21, 2021. On May 24, 2021, a supplement clerk’s record was filed
containing the trial court’s final order of April 21, 2021. We therefore conclude that we have
jurisdiction over this appeal and reinstate appellate deadlines.

        At the time we suspended appellate deadlines, the reporter’s record was due. On March
29, 2021, Appellant Channel Beverly had filed a Statement of Inability to Afford Payment of
Court Costs or an Appeal Bond. On June 22, 2021, the staff attorney to the Bexar County Civil
District Courts filed a letter with this court informing us that the trial court held a hearing on
June 15, 2021 regarding Appellant Channel Beverly’s inability to afford costs, and determined
that she had the ability to afford costs and would be allowed to pay under a payment plan. Given
that arrangements are being made with the court reporter pursuant to the trial court, we ORDER
the court reporter responsible for preparing the reporter’s record to file the reporter’s record on
or before July 26, 2021.


                                                       _________________________________
                                                       Liza A. Rodriguez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of June, 2021.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court